EXHIBIT 10.1

 

LOGO [g874518g0116092800091.jpg]   

 

RESTRICTED STOCK AGREEMENT

 

GRANTED TO

  

GRANT DATE

  

NUMBER OF

SHARES OF RESTRICTED STOCK

  

SOCIAL
SECURITY NUMBER

[Name]

[Street Address]

[City, State Zip Code]

   mm/dd/yyyy    xxxx    xxx-xx-xxxx

 

1.

This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the “Company”),
hereby grants to the individual named above (the “Employee”), as of the above
grant date and subject to the terms and conditions set forth in this restricted
stock agreement (this “Agreement”) and in the Apogee Enterprises, Inc. 2019
Stock Incentive Plan, as amended from time to time (the “Plan”), the number of
shares of restricted stock set forth above (the “Shares of Restricted Stock”).
Capitalized terms used in this Agreement which are not defined herein shall have
the meanings given to such terms in the Plan.

 

2.

Vesting and Forfeiture. Except as provided below, the Shares of Restricted Stock
shall vest as follows:

 

Vesting Date

 

Number of

Shares Vested

            , 20                         , 20                         , 20      
                  , 20            

Termination of Employment. Upon the Employee’s Termination of Employment, any
remaining unvested Shares of Restricted Stock shall cease vesting immediately,
and shall be irrevocably forfeited on the 30th day following the Employee’s
Termination of Employment, unless vesting is accelerated as provided below.

Retirement or Involuntary Termination Without Cause. In the event the Employee
incurs an involuntary Termination of Employment by the Company without Cause, or
a voluntary Termination of Employment by reason of the Employee’s Retirement,
the Committee reserves the right, exercisable by the Committee prior to or
within 30 days following the date of the Employee’s Termination of Employment,
to cause vesting of the remaining unvested Shares of Restricted Stock to be
accelerated, in whole or in part, as of the date of such Termination of
Employment.

Disability or Death. In the event the Employee incurs a Termination of
Employment by reason of the Employee’s Disability or death, any remaining
unvested Shares of Restricted Stock shall vest as of the date of such Disability
or death.

Change in Control. In the event of a Change in Control of the Company and the
Employee simultaneously or subsequently incurs a Termination of Employment by
the Company without Cause, or by the Employee for Good Reason, any remaining
unvested Shares of Restricted Stock shall vest as of the date of such
Termination of Employment.

The terms “Cause,” “Good Reason,” and “Termination of Employment” are defined in
the attached Exhibit A.

 

3.

Rights as Shareholder and Restrictions During the Vesting Period. Except as
provided below, upon issuance of the Shares of Restricted Stock and prior to
vesting, the Employee shall have all of the rights of a shareholder with respect
to the Shares of Restricted Stock, including the right to vote the Shares of
Restricted Stock, unless and until the Employee forfeits the Shares of
Restricted Stock as provided in Section 2. Notwithstanding the foregoing, during
the vesting period, the Shares of Restricted Stock shall be subject to the
following restrictions:



--------------------------------------------------------------------------------

  •  

The Company will issue the Shares of Restricted Stock in the Employee’s name and
may, at its option, issue the Shares of Restricted Stock by book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. The Shares of
Restricted Stock shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares of Restricted Stock. If any certificate is issued, the Employee shall be
required to execute and deliver to the Company a stock power relating to the
Shares of Restricted Stock as a condition to the receipt of this award.

 

  •  

Until the Shares of Restricted Stock vest as provided in Section 2, the Employee
may not sell, transfer, pledge or otherwise encumber unvested Shares of
Restricted Stock. Neither the right to receive the Shares of Restricted Stock
nor any interest under the Plan may be transferred by the Employee, and any
attempted transfer shall be void.

 

  •  

The Employee shall accumulate an unvested right to dividend amounts on the
Shares of Restricted Stock if cash dividends are declared on the shares on or
after the Grant Date. Each time a dividend is paid on Shares, the Employee shall
accrue an amount equal to the amount of the dividend payable on the Employee’s
Restricted Stock on the dividend record date. The accrued amounts shall be
subject to the same vesting, forfeiture and share delivery terms in Sections 2
and 3 herein as if they had been awarded on the Grant Date. The Employee shall
not be entitled to amounts with respect to dividends declared prior to the Grant
Date. All dividend amounts accumulated with respect to forfeited Restricted
Stock shall also be irrevocably forfeited.

 

  •  

Any securities or property (other than cash) that may be issued with respect to
the Shares of Restricted Stock as a result of any stock dividend, stock split,
business combination or other event shall be subject to the restrictions and
other terms and conditions contained in this Agreement.

 

  •  

The Employee shall not be entitled to receive any Shares of Restricted Stock
prior to the completion of any registration or qualification of the Shares of
Restricted Stock under any federal or state law or governmental rule or
regulation that the Company, in its sole discretion, determines to be necessary
or advisable. In addition, all Shares of Restricted Stock issued hereunder
remain subject to all other restrictions provided in the Plan.

 

4.

Income Taxes. The Employee is liable for any federal, state and local income or
other taxes (“Tax-Related Items”) upon the receipt of the Shares of Restricted
Stock, the lapse of restrictions relating to the Shares of Restricted Stock or
the subsequent disposition of any of the Shares of Restricted Stock, and the
Employee acknowledges that he or she should consult with his or her own tax
advisor regarding the applicable tax consequences. Upon vesting of the Shares of
Restricted Stock, the Employee shall promptly pay to the Company in cash, and/or
the Company may withhold from the Employee’s compensation, all applicable taxes
required by the Company to be withheld or collected upon such vesting. Absent a
timely election of a withholding method, all withholding shall be accomplished
by withholding of Shares that would otherwise be released upon vesting having a
Fair Market Value equal to the required withholding amounts for Tax-Related
Items.

 

5.

Acknowledgment. This grant of Shares of Restricted Stock shall not be effective
until the Employee dates and signs the form of Acknowledgment below and returns
a signed copy of this Agreement to the Company. By signing the Acknowledgment,
the Employee agrees to the terms and conditions of this Agreement and the Plan
and acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:       APOGEE ENTERPRISES, INC.

 

   

By:

 

 

EMPLOYEE’S SIGNATURE   [Name]   Chief Executive Officer and President

 

      DATE            

 

      DATE



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

RESTRICTED STOCK AGREEMENT

The following terms used in this Agreement have the following meanings:

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from the Employee’s termination for Good Reason),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done,
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Good Reason” shall mean the occurrence of any of the following events, in each
case, after the Employee has provided written notice to the Company within 30
days of the occurrence of such event and the Company has failed to cure, to the
Employee’s reasonable satisfaction, the cause of such event within 30 days after
the date of such written notice (and the Employee terminates employment within
30 days of the expiration of such cure period), except for the occurrence of
such an event in connection with the termination or reassignment of the
Employee’s employment by the Company (or any Affiliate then employing the
Employee) for Cause, for Disability or for death:

(i) the assignment to the Employee of employment duties or responsibilities
which are not at least of materially comparable responsibility and status as the
employment duties and responsibilities held by the Employee immediately prior to
a Change in Control, or any removal of the Employee from or any failure to
reelect or reappoint the Employee to any positions held by the Employee
immediately prior to a Change in Control, except in connection with the
termination of his or her employment for Disability, Retirement or Cause, or as
a result of the Employee’s death, or by the Employee other than for Good Reason;

(ii) a material reduction by the Company (or any Affiliate then employing the
Employee) in the Employee’s base salary as in effect immediately prior to a
Change in Control or as the same may be increased from time to time during the
term of this Agreement; or

(iii) the Company’s (or any Affiliate then employing the Employee) requiring the
Employee to be based anywhere other than within 50 miles of the Employee’s
office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to a Change in Control.

“Termination of Employment” shall mean the Employee’s termination of employment
with the Company and all Affiliates. For avoidance of doubt, if the Employee is
employed by an Affiliate that is sold or otherwise ceases to be an Affiliate of
the Company, the Employee shall incur a Termination of Employment.